Citation Nr: 1109770	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  10-17 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a service connection claim for conjunctivitis, claimed as a dry eye disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to total disability based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1942 to October 1945.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2010, the RO issued a ratings decision determining that the Veteran was not competent to handle the disbursement of funds.  A custodian has been named and should be provided a copy of this decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In October 2010, this matter was certified for appeal to the Board.  In November 2010, VA received the request to schedule a hearing before the Board.  Inasmuch as the Veteran filed his request within 90 days of certification, he must be afforded the right to a personal hearing or videoconference hearing.  38 C.F.R. §§ 20.700, 20.704, 20.1304.  There is no indication that he has since withdrawn this request in writing.

The United States Court of Appeals for Veterans Claims has determined that a veteran has a right to request a hearing before the issuance of a Board decision.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the Veteran must be scheduled for the next available hearing at the RO before a VLJ from the Board in the order that the request have been received.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2010).

The Veteran has requested that the hearing be held at Temple VAMC because of his limitations in travelling.  The Board is bound by the Secretary's regulations which mandate hearings must be conducted at the regional office (RO) closest in distance to his residence.  38 C.F.R. §§20.702, 20.704, 20.705 (2010).  Unfortunately, we cannot hold a hearing at the Temple VAMC

Accordingly, to ensure due process, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.

Schedule the Veteran for a hearing to be conducted at the RO before a Member of the Board or via videoconference, and notify him of the scheduled hearing at the current address of record, in the order that the request was received.  A copy of the notice provided to the Veteran and his custodian of the scheduled hearing should be placed in the record.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



